PER CURIAM.
Maurice Lenard Florence and two other codefendants were charged in the same information with attempted armed robbery with a firearm. Florence and one of his codefend-ants, Nelson Sanders, filed nearly identical motions to suppress, which were denied after a hearing. Sanders entered a plea reserving his right to appeal the denial of his motion to suppress. Florence went to trial and was convicted as charged. In separate appeals, both men challenged the denial of their motions to suppress. In Sanders v. State, 666 So.2d 1035 (Fla. 1st DCA 1996), this court ruled that it was error to deny the motion to suppress, reversed Sanders’ conviction and remanded with directions that he be discharged. This appeal is controlled by our decision in Sanders. Accordingly, we conclude that it was error to deny the suppression motion here and we reverse.
Thus, Florence’s conviction is REVERSED and the cause is REMANDED for proceedings consistent with this opinion.
JOANOS, WOLF and VAN NORTWICK, JJ., concur.